Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 17, 2022

                                      No. 04-22-00245-CV

   LARRY CONN, LAURA CONN, AND L-C CONCRETE, INC. d/b/a Texas Concrete
                        Construction Company,
                              Appellants

                                                v.

  Paul BISHOP, Individually and Derivatively on Behalf Of Medina Valley Materials, LLC,
  Medina Valley Holdings, LLC, Medina Valley Land, LLC, Medina Valley Equipment, LLC,
    And Medina Valley Concrete Construction, LLC, And Jacob Bishop, Individually And
  Derivatively On Behalf Of Medina Valley Materials, LLC, Medina Valley Holdings, LLC,
               Medina Valley Land, LLC, and Medina Valley Equipment, LLC,
                                        Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI02401
                        Honorable David A. Canales, Judge Presiding


                                        ORDER
        Appellants’ brief originally was due on May 26, 2022. On May 27, 2022, we granted
appellants an extension until June 15, 2022. On June 7, 2022, appellants filed a motion seeking
access to a portion of the record that is sealed. The motion is GRANTED. The Clerk of this
court is instructed to provide a copy of the sealed volume 3 of the clerk’s record to appellants’
attorney on CD-ROM. All parties and their attorneys are ORDERED not to share the contents of
the sealed record with any person except to the extent necessary to prepare their respective
briefs.
    In the event the parties reference the sealed record in their respective briefs, they are
ORDERED to comply with the following procedure:
               1. The party filing the brief must file the brief in paper form only, with a
       cover letter informing the Clerk of this court that the brief references the sealed
       record. See TEX. R. APP. P. 9.2(c)(3) (exception to electronic filing for documents
       under seal).
              2. Concurrently, the party must file a notice stating whether the brief
       discloses protected information and where in the brief such information is
       disclosed.
               3. Within seven days after the brief is filed, the opposing party may file a
       notice stating whether the brief discloses protected information and where in the
       brief such information is disclosed.
               4. After receiving the notice or notices, this court will determine whether
       the brief or a portion of the brief will remain filed under seal. This court may
       order a party to file a redacted brief or order other measures less restrictive than
       the sealing of the entire brief.
        On June 13, 2022, appellants filed an unopposed motion asking for an extension to file
their brief of seven days after they receive access to the sealed record. We GRANT the motion,
and appellants’ brief is due no later than June 28, 2022.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court